Case 2:16-cv-00230-JRG Document 347 Filed 06/12/19 Page 1 of 4 PageID #: 21260



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


PACKET INTELLIGENCE LLC,

            Plaintiff,                        Case No. 2:16-cv-00230-JRG

      v.                                         Jury Trial Demanded

NETSCOUT SYSTEMS, INC.,                              (Lead Case)
TEKTRONIX COMMUNICATIONS, and
TEKTRONIX TEXAS, LLC,

            Defendants.


                          NETSCOUT’S NOTICE OF APPEAL
Case 2:16-cv-00230-JRG Document 347 Filed 06/12/19 Page 2 of 4 PageID #: 21261



       Defendants NetScout Systems, Inc. and NetScout Systems Texas, LLC (formerly known

as Tektronix Texas, LLC d/b/a Tektronix Communications) (collectively “NetScout”) hereby

appeal to the United States Court of Appeals for the Federal Circuit from the Final Judgment

(Dkt. No. 307) entered by the District Court in the above-captioned action on September 7, 2018,

the Memorandum Opinion And Order (Dkt. 344) dated June 5, 2019, the Memorandum Opinion

And Order (Dkt. 343) dated May 31, 2019, the Order Adopting Proposed Findings of Fact And

Conclusions of Law (Dkt. 306) dated September 7, 2018, the Order Granting Motion For

Enhanced Damages (Dkt. 305) dated September 7, 2018, the portion of the Order Granting-In-

Part Plaintiff’s Motion For An Ongoing Royalty (Dkt. 303) dated September 7, 2018 decided

adversely to NetScout, the Order Granting Motion For Pre-Judgment And Post-Judgment Interest

(Dkt. 302) dated September 7, 2018, the Findings of Fact and Conclusions of Law (Dkt. 298)

dated February 14, 2018, the Order on Motions in Limine and Pretrial Motions, including

NetScout’s Motion for Summary Judgment of Non-Infringement and as to Pre-Suit Damages

(Dkt. 228) dated September 29, 2017, the Court’s denial of NetScout’s Motion for a Mistrial on

October 12, 2017 (Dkt. 250), and the Claim Construction Memorandum and Order (Dkt. 66)

dated March 14, 2017, and from all other orders, rulings, findings, and/or conclusions of any

kind whatsoever decided adversely to NetScout.

       Included is a payment of the $5 filing fee required by 28 U.S.C. § 1917 and the $500

docketing fee required by Federal Circuit Rule 52(a)(3), paid to the District Court pursuant to

Federal Rule of Appellate Procedure 3(e) and Federal Circuit Rule 52(a)(2).



 Dated: June 12, 2019                          /s/ Eric Kraeutler
                                               Eric Kraeutler (pro hac vice)
                                               eric.kraeutler@morganlewis.com
                                               Julie S. Goldemberg (pro hac vice)



                                                1
Case 2:16-cv-00230-JRG Document 347 Filed 06/12/19 Page 3 of 4 PageID #: 21262



                                     julie.goldemberg@morganlewis.com
                                     Morgan, Lewis & Bockius LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Telephone: 1.215.963.4840
                                     Facsimile: 1.215.963.5001

                                     Michael J. Lyons (pro hac vice)
                                     michael.lyons@morganlewis.com
                                     Ahren Hsu-Hoffman
                                     Texas State Bar No. 24053269
                                     Ahren.hsu-hoffman@morganlewis.com
                                     Michael F. Carr (pro hac vice)
                                     michael.carr@morganlewis.com
                                     Karon N. Fowler (pro hac vice)
                                     karon.fowler@morganlewis.com
                                     Thomas Y. Nolan (pro hac vice)
                                     thomas.nolan@morganlewis.com
                                     Morgan, Lewis & Bockius LLP
                                     1400 Page Mill Road
                                     Palo Alto, CA 94304
                                     Telephone: 1.650.843.4000
                                     Facsimile: 1.650.843.4001

                                     Adam A. Allgood
                                     State Bar No. 24059403
                                     aallgood@morganlewis.com
                                     Morgan, Lewis & Bockius LLP
                                     1000 Louisiana Street, Suite 4000
                                     Houston, Texas 77002
                                     Telephone: 1.713.890.5000
                                     Facsimile: 1.713.890.5001

                                     ATTORNEYS FOR DEFENDANTS
                                     NETSCOUT SYSTEMS, INC., TEKTRONIX
                                     COMMUNICATIONS, AND TEKTRONIX
                                     TEXAS, LLC




                                      2
Case 2:16-cv-00230-JRG Document 347 Filed 06/12/19 Page 4 of 4 PageID #: 21263



                                CERTIFICATE OF SERVICE

       The undersigned certifies that, on June 12, 2019, I electronically filed the foregoing

document with the clerk of the court for the U.S. District Court, Eastern District of Texas,

Marshall Division, using the electronic case filing system of the court. The electronic case filing

system sent a “Notice of Electronic Filing” to the attorneys of record who have consented to

electronic service.

                                                                        /s/ Eric Kraeutler
                                                                        Eric Kraeutler
